Citation Nr: 1602596	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left knee chondral fracture, plica syndrome with residual pain, limitation of motion (left knee disability), prior to September 13, 2011, and a disability rating in excess of 30 percent for residuals, status post total left knee replacement, to include a temporary total disability rating based on convalescence, on and after November 1, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Suzanna Scarborough, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986 and from May 1987 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

An October 2011 rating decision granted a 100 percent evaluation for total left knee replacement from September 13, 2011, to October 31, 2012.  As this is the maximum disability rating available for the Veteran's service-connected left knee disability, the period is no longer on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a December 2015 written statement, the Veteran raised the issues of entitlement to a disability rating in excess of 10 percent for tender left knee scar; entitlement to service connection for a left hip disability, to include as secondary to service-connected disability; and whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for sleep apnea, a back disability, to include as secondary to service-connected disability, flat feet, gout of the left foot, tinnitus, bilateral hearing loss, and a right knee disability, to include as secondary to service-connected disability.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Left Knee Disability

In his April 2011 substantive appeal, the Veteran requested a Board hearing to be held at the VA Central Office in Washington, DC.  A December 2015 report of general information indicates the Veteran requested to change the location of his Board hearing from the Central Office to the VA RO.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  As a result, remand is necessary to schedule the Veteran for a Board hearing at the RO so that he may provide evidence in support of the claim on appeal.  See 38 U.S.C.A. 
§ 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

TDIU

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has submitted several written statements and formal claims asserting that he is unable to obtain and maintain substantially gainful employment, at least in part, due to his service-connected left knee disability.  Therefore, the Board finds the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU is inextricably intertwined with the claim remanded herein, this issue is also remanded to the RO.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2015); see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2015).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






